Citation Nr: 0633844	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for hypertension.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

This case has previously come before the Board.  In March 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for a personal hearing.  The case has been 
returned to the Board for further appellate review.  

At a travel Board hearing before the undersigned Veterans Law 
Judge in June 2006, the veteran waived AOJ consideration of 
additional evidence submitted.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is manifest predominantly by diastolic 
pressure less than 100 and systolic pressure less than 160.  

2.  A bilateral hearing loss disability for VA purposes is 
not demonstrated.  

3.  Tinnitus was not manifest in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 0 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2006).

2.  A bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In addition, the Court indicated that in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular rating for the applicable rating code.  
This was accomplished in September 2005 which is sufficient 
under Dingess/Hartman.  The Court also stated that the VCAA 
notice must include information regarding the effective date 
that may be assigned.  In this case, the claims are being 
denied, so that matter is moot with no prejudicial error.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the AOJ.  Id.  The August 
2004 and April 2006 notice of VCAA did not predate initial 
adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
documents issued in September 2005 and April 2006 constituted 
subsequent process.  The veteran had competent representation 
and opportunity for a hearing.  The record shows that the 
veteran was able to meaningfully participate in the 
adjudication of the claim.  Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).  The claimant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in August 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection for hearing loss and tinnitus, and thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In regard 
to hypertension, there has been no prejudice to the veteran.  
Notice was provided in September 2005.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Increased Rating

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, a 10 percent rating is in 
order when diastolic pressure is predominantly 100 or more, 
or; when systolic pressure is predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101 (2006).

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection in a February 2005 rating decision for 
hypertension.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The AOJ 
assigned has assigned a 0 percent evaluation for the entire 
appeal period.  Accordingly, the issue is whether a rating in 
excess of 0 percent for hypertension is warranted at any time 
during the appeal period.  We conclude that the disability 
has not significantly changed and that a uniform rating is 
warranted.

In this case, a higher evaluation is not warranted.  The 
evidence shows diastolic pressure is predominantly less than 
100, and that systolic pressure is predominantly less than 
160.  While the record reflects the veteran requires 
medication for control of hypertension, there is simply no 
history of predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  Private records of treatment show 
blood pressure was 142/80 in November 1996, 120/90 in May 
1998, 142/84 and 160/90 in April 1999.  In August 1999, blood 
pressure was 130/94 and 126/84 in November 1999.  In February 
2000, blood pressure was 140/72 and 130/84.  Blood pressure 
in May 2000 was 136/82 and 152/94 in October 2000.  A 
December 2000 record of treatment shows blood pressure was 
152/90.  A February 2001 record shows blood pressure was 
136/88.  In April 2001, blood pressure was 140/84, in 
December 2001 it was 150/90, and in May 2002, blood pressure 
was 128/70.  

A February 2004 VA treatment record shows blood pressure was 
125/70.  A May 2004 record shows blood pressure was 157/75.  
On VA examination in July 2004, blood pressure was 114/74, 
114/80, and 114/80.  The assessment was hypertension, mild, 
well-controlled with medication.  A VA treatment record, 
dated in July 2004, shows blood pressure was 166/81.  In 
December 2004, blood pressure was 133/66.  In June 2005, the 
veteran reported his blood pressure at home was "140."  A 
July 2005 record of treatment shows blood pressure was 
146/69.  Records of treatment, dated in August 2005, show 
blood pressure readings of 124/70 140/90, and 164/75.  The 
veteran reported that his blood pressure at home as 130/65 
most of the time.  

The evidence shows that the veteran takes medication for 
control of hypertension.  The evidence, however, does not 
support a finding of diastolic pressure predominantly 100 or 
more, or; systolic pressure that is predominantly 160 or 
more, or a history of diastolic pressure of 100 or more.  
Rather, the evidence shows diastolic pressure has been 
consistently less than 100 and systolic pressure less than 
160, except for some isolated findings, to include blood 
pressure in July 2004 of 166/81, and in August 2005, 164/76.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 0 
percent for the veteran's hypertension.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Consequently, the appeal is 
denied.  

In regard to the veteran's assertion in a VA Form 9, received 
in November 2005, that an extraschedular evaluation is 
warranted, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The veteran has not required 
hospitalization for his hypertension, and the manifestations 
of such are consistent with the assigned schedular 
evaluation.  In sum, there is no indication of frequent 
hospitalizations or marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order. Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

If the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3) (2006).  
Otherwise, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 38 
C.F.R. § 4.85 (2006).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

At service entrance in February 1968, audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
5
5
15
5

At separation in June 1976, audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
26
23
22
30
LEFT
30
22
24
22
26

His ears were normal and his hearing was assigned a profile 
of "1."  

A private treatment record, dated in August 2003, notes 
grossly normal hearing.  

On VA examination in July 2004, the veteran denied any 
current problems with his ears.  

On VA examination in November 2004, audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
35
LEFT
5
5
5
25
35

The diagnosis was bilateral tinnitus, moderate to severe.  
The examination report notes that the veteran had normal 
audiometric thresholds for rating purposes.  The examiner 
stated that both ears were within normal limits for all 
frequencies, except for a very mild hearing loss at 4000 
Hertz and 6000 Hertz.  Discrimination ability was 92 percent 
correct on the right and 96 percent correct on the left.  

On VA examination in January 2005, the examiner stated the 
claims file had been reviewed.  Audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
35
LEFT
5
5
5
25
35

Discrimination ability was 100 percent correct on the right 
and 96 percent correct on the left.  The pertinent diagnosis 
was right ear hearing within normal limits with mild 
sensorineural loss at 6000 Hertz only and left ear hearing 
within normal limits with mild sensorineural hearing loss at 
4000 Hertz and 6000 Hertz, only.  

The examiner stated that the veteran showed either borderline 
or minimal hearing loss at separation, and that the reduction 
in audiometric thresholds involved primarily the lower 
frequencies.  The examiner added that the current lower 
frequencies in both ears were better than that shown at 
separation in 1976.  The reason for the loss shown in service 
was noted not to be representative of chronic hearing loss.  
The examiner stated the loss was actually most likely 
representative of cerumen in the ears, Rudmose automatic 
audiometry equipment out of calibration, or audiometric 
testing performed in a noisy area, since audiometric 
thresholds were currently better in the lower frequencies 
than shown in service.  The examiner added that there was no 
basis for service-connection for hearing loss, particularly 
since the veteran currently had normal audiometric thresholds 
for rating purposes.  In addition, the examiner noted that 
service medical records were negative for tinnitus, and 
therefore, that that it was most likely that the veteran's 
current tinnitus had occurred subsequent to separation from 
service.  The examiner added that it was less likely that the 
veteran's tinnitus was related to in-service noise exposure 
or acoustic trauma.  

At his hearing in June 2006, the veteran testified that he 
has hearing loss and tinnitus as a result of acoustic trauma 
in service, to include an explosion of a grenade and tank 
engines.  Transcript at 19 & 24 (2006).  

Analysis

Initially, the Board notes the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005).  

Hearing Loss Disability

The veteran asserts he has a current hearing loss disability 
related to service.  In order to establish service 
connection, the evidence must show a current disability 
related by competent evidence to in-service disease or 
injury.  

In this case, the competent and probative evidence 
demonstrates that the veteran does not have a hearing loss 
disability for VA purposes.  A private treatment record, 
dated in August 2003, notes grossly normal hearing.  On VA 
examination in January 2005, audiometric thresholds in both 
ears were specifically noted to be normal.  The Board notes 
that while some abnormalities were recorded at separation in 
1976, the January 2005 VA examiner specifically stated that 
the reduction in audiometric thresholds at separation, noted 
to have been primarily in the lower frequencies, was not 
representative of a chronic hearing loss disability.  Rather, 
the reduction was most likely due to cerumen in the ears, 
Rudmose automatic audiometry equipment out of calibration, or 
audiometric testing performed in a noisy area, as the current 
audiometric thresholds in the lower frequencies were better 
than those in the lower frequencies shown at separation.  

The Board notes that the threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While very 
mild hearing loss was noted at 4000 Hertz in November 2004, 
the examiner specifically stated that the veteran had normal 
audiometric thresholds for rating purposes.  Significantly, 
the most recent January 2005 VA examination report shows that 
auditory thresholds in all of the relevant frequencies were 
less than 40 decibels, that auditory thresholds for at least 
three of the relevant frequencies were not 26 


decibels or greater, and that speech recognition scores were 
greater than 94.  38 C.F.R. § 3.385.  Thus, the veteran does 
not have a hearing loss disability for VA purposes.  The 
Board notes that while discrimination ability of 92 percent 
correct on the right was noted in November 2004, the most 
recent VA examination in January 2005, shows discrimination 
ability on the right was 100 percent correct.  The finding of 
a minimal high frequency sensorineural hearing loss in the 
left ear at 6000 Hertz in January 2005 does not constitute a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  

The veteran is competent to report his symptoms and that he 
was exposed to noise in service, to include noise associated 
with an explosion of a grenade, and tank engines.  Transcript 
at 19 & 24 (2006).  He is not, however, a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  His statements do not 
constitute competent medical evidence that he has a hearing 
loss disability for VA purposes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The most 
probative evidence is the January 2005 VA opinion to the 
effect that there was no basis for connecting any hearing 
loss to service as the veteran currently had normal 
audiometric thresholds for VA purposes.  The Board finds the 
January 2005 VA opinion to be probative, and persuasive.  The 
examiner reviewed the claims file and provided a complete 
rationale for the opinion.  The most probative evidence 
establishes that the veteran does not have a hearing loss 
disability for VA purposes.  The Board notes that absent a 
current disability related by competent evidence to service, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a hearing loss disability 
because the veteran does not have a hearing loss disability 
for VA purposes.  Consequently, the appeal is denied.  



Tinnitus

The veteran asserts he has tinnitus related to service.  In 
order to establish service connection, the evidence must show 
a current disability related by competent evidence to in-
service disease or injury.  

Service medical records are negative for a finding or 
diagnosis of tinnitus.  The January 2005 VA examiner stated 
that since there was no reference to tinnitus in the service 
medical records, it was most likely that the veteran's 
tinnitus had an onset subsequent to service.  

To the extent that a history of tinnitus has been noted, such 
is a mere transcription of lay history.  Such information is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes a 
remarkable gap in time between the veteran's separation from 
service and the first objective evidence of tinnitus.  On VA 
examination in July 2004, he specifically denied any current 
problems with his ears.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that tinnitus is related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992) (lay persons are not 
competent to offer evidence that requires medical knowledge).  
The most probative evidence establishes that tinnitus is not 
related to service.  At separation, the ears were normal and 
the Board finds that such contemporaneous evidence, coupled 
with the January 2005 VA opinion to the effect that tinnitus 
most likely had an onset subsequent to service, to be far 
more probative than the veteran's unsupported lay opinion.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim.  Consequently, the appeal is 
denied.  


ORDER

Entitlement to an initial rating in excess of 0 percent for 
hypertension is denied.

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


REMAND

In regard to the claim for service connection for PTSD, the 
Board notes that in a July 2004 VA treatment record, the 
veteran gave a history of having been bombed with rockets 
during service in Vietnam and that he had had anxiety and 
continuous hypervigilance.  A diagnosis of combat-related 
PTSD was entered.  

In a statement in support of the claim, received in August 
2004, the veteran stated that while serving with the 18th 
Engineer Brigade, 35th Group, 553, Floating Bridge, he came 
under rocket attack and other fire.  He stated that he was 
unable to provide any dates of the claimed attacks.  In 
correspondence received in May 2005, the veteran stated that 
he came under rocket attack in Vietnam, and was unable to 
remember the date of the attack.  

At his hearing before the undersigned Veterans Law Judge in 
June 2006, the veteran testified that in July 1969 in 
Vietnam, while he was with the 18th Engineer Brigade, 35th 
Group, 553rd Engineer Company, Floating Bridge, stationed at 
a camp in "Don Bi Thien," his maintenance platoon came 
under rocket attack.  Transcript at 15 (2006).  

In this case, the first time the veteran provided the date 
of the alleged in-service rocket attack, was at the hearing 
in 2006.  In addition, the July 2004 diagnosis of PTSD 
appears to be based on a rocket attack and the veteran is 
not a combat veteran.  Therefore, the AOJ should now attempt 
to verify the veteran's alleged in-service stressor of 
having come under a rocket attack in July 1969.  

Accordingly, the case is REMANDED for the 
following:

1.)	The AOJ should request the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to verify whether records 
corroborate the veteran's account of having 
come under rocket attack in Vietnam, in 
July 1969, while assigned to a maintenance 
platoon attached to the 18th Engineer 
Brigade, 35th Group, 553, Floating Bridge, 
at a camp in the village of "Don Bi 
Thien."  
2.)	If, and only if, a stressor has been 
verified, the veteran should be afforded a 
VA psychiatric examination.  The claims 
file, a separate copy of this remand, and a 
list of the in-service stressor(s) found by 
the RO to be corroborated by the evidence, 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether any 
in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize the 
DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) 
supporting the diagnosis.
3.)	The RO should then review the examination 
report to ensure that it complies with this 
remand.  If deficient in any manner, the RO 
must implement corrective procedures at 
once.
4.)	When the development requested has been 
completed, the case should again be 
adjudicated by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


